Citation Nr: 0333501	
Decision Date: 12/02/03    Archive Date: 12/15/03

DOCKET NO.  99-10 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a left knee injury.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
stomach ulcers.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
chronic lung disease.  

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin disorder.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
cardiac disease.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
Peyronie's disease.

7.  Entitlement to service connection for emotional problems.  

8.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

9.  Entitlement to service connection for gastrointestinal 
cancer.  

10.  Entitlement to service connection for a prostate 
disorder.  

11.  Entitlement to service connection for nicotine 
addiction.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from May 1945 
to December 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  

The claims of entitlement to service connection for emotional 
problems, PTSD, gastrointestinal cancer, a prostate disorder, 
and nicotine addiction will be the subject of a remand at the 
end of this decision and will not be otherwise discussed 
herein.  


FINDINGS OF FACT

1.  For his claims to reopen, VA has made all reasonable 
efforts to assist the appellant in the development of his 
claims and has notified him of the information and evidence 
necessary to reopen and substantiate his claims.  

2.  In November 1951, the RO denied service connection for 
residuals of a left knee injury.  The veteran was notified of 
that decision and did not make a timely appeal.  

3.  The evidence of record at the time of the November 1951 
RO decision included service medical records and the report 
of a VA examination.  

4.  In July 1997, the RO denied the veteran's claim for 
service connection for a left knee disability on the basis 
that new and material evidence had not been submitted; the 
veteran was notified of the decision that same month and did 
not make a timely appeal.

5.  Since the July 1997 decision, VA has not received 
evidence which is so significant that it must be considered 
in order to fairly decide the merits of the claim for service 
connection for a left knee disability.

6.  In October 1986, the Board denied service connection for 
stomach ulcers, chronic lung disease, arthritis, a skin 
disorder, cardiac disease, and Peyronie's disease.  

7.  The evidence of record at the time of the October 1986 
Board decision included service medical records, as well as 
VA and private examination and treatment records.   

8.  Since the October 1986 Board decision, VA has received 
additional VA and private examination and treatment records.  
However, these records do not link the claimed disabilities 
to disease or injury in service or to radiation exposure 
during service.  There is no evidence of peptic ulcers or 
cardiovascular - renal disease, being manifest to a degree of 
10 percent within the first year following active service.  
The evidence received since the October 1986 Board decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  

9.  Evidence received since the October 1986 Board decision 
is cumulative.  


CONCLUSIONS OF LAW

1.  The July 1997 RO decision which held that new and 
material evidence had not been received to reopen a claim for 
service connection for residuals of a left knee injury is 
final.  Evidence received since the RO's 1997 decision is not 
new and material and the veteran's claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.1103 (2001, 2003).

2.  The October 1986 Board decision, which denied service 
connection for stomach ulcers, chronic lung disease, a skin 
disorder, cardiac disease, and Peyronie's disease, is final.  
Evidence received since the Board's 1986 decision is not new 
and material and the veteran's claim is not reopened.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 
20.1100 (2001, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the first determination any 
adjudicative body must make, is whether it has jurisdiction 
of the matter before it.  Since there was a previous, final 
decision by the Board, the Board must first decide if the 
claim can be reopened.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

Decisions of the RO are final and subject to review on appeal 
only if a timely appeal is perfected.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103 (2003).  Decisions of the 
Board are final.  38 U.S.C.A. § 7104(b) (West 2002); 38 
C.F.R. § 20.1100 (2003).  However, if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the claim will be reopened and the 
former disposition reviewed.  38 U.S.C.A. § 5108 (West 2002).  
Reopening a claim which has been previously and finally 
disallowed requires that new and material evidence be 
presented or secured since the last final disallowance of 
that claim.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996) 
(claim to reopen as to disallowed claim must have new and 
material evidence since immediately preceding disallowance, 
including decision not to reopen, as to same claim).

In March 1999, the veteran wrote requesting that his claim be 
reopened.  For claims filed before August 29, 2001, new and 
material evidence means evidence not previously submitted to 
agency decision makers that bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002).  Analysis 
of this provision discloses that there are three essential 
elements which must be met to establish entitlement.  There 
must be current disability; there must be disease or injury 
during service, and there must be a nexus or connection 
relating the current disability to the disease or injury 
during service.  Further, the evidence must be competent.  
That is, an injury during service may be verified by medical 
or lay witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause 
during service, a competent opinion of a medical professional 
is required.  See Caluza v. Brown, 7 Vet. App. 498 (1995); 
see also 38 C.F.R. § 3.159(a) (2003).  

Peptic ulcers and cardiovascular - renal disease, including 
hypertension may be presumed to have been incurred during 
active military service if either is manifest to a degree of 
10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2002).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Davis v. 
Brown, 10 Vet. App. 209 (1997); Rucker v. Brown, 10 Vet. App. 
67 (1997).  There are certain types of cancer that are 
presumptively service connected specific to radiation-exposed 
veterans. 38 U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. § 
3.309(d) (2003).  Second, "radiogenic diseases" may be 
service connected pursuant to 38 C.F.R. § 3.311 (2003).  
Third, service connection may be granted under 38 C.F.R. § 
3.303(d) (2003) when it is established that the disease 
diagnosed after discharge is the result of exposure to 
ionizing radiation during active service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) (2003) as a veteran who while serving on active 
duty or on active duty for training or inactive duty 
training, participated in a radiation-risk activity.  
"Radiation- risk activity" is defined to mean onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima, Japan or 
Nagasaki, Japan by U.S. forces during the period beginning 
August 6, 1945, and ending on July 1, 1946; or internment as 
a prisoner of war (or service on active duty in Japan 
immediately following such internment) during World War II 
which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of U.S. occupation forces in 
Hiroshima or Nagasaki during the period from August 6, 1945 
through July 1, 1946. 38 C.F.R. § 3.309(b)(i), (ii) (2003).

Diseases specific to radiation-exposed veterans are as 
follows: (i) leukemia (other than chronic lymphocytic 
leukemia); (ii) cancer of the thyroid; (iii) cancer of the 
breast; (iv) cancer of the pharynx; (v) cancer of the 
esophagus; (vi) cancer of the stomach; (vii) cancer of the 
small intestine; (viii) cancer of the pancreas; (ix) multiple 
myeloma; (x) lymphomas (except Hodgkin's disease); (xi) 
cancer of the bile ducts; (xii) cancer of the gall bladder; 
(xiii) primary liver cancer (except if cirrhosis or hepatitis 
B is indicated); (xiv) cancer of the salivary gland; (xv) 
cancer of the urinary tract; (xvi) bronchiolo-alveolar 
carcinoma.  38 C.F.R. § 3.309(d)(2). As previously noted as 
of March 26, 2002, (xvii) cancer of the bone; (xviii) cancer 
of the brain; (xix) cancer of the colon; (xx) cancer of the 
lung; and (xxi) cancer of the ovary were added to the list.  
(See 67 Fed. Reg. 3612-3616 (Jan. 25, 2002)).  

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. 

The March 2000 rating decision explained what new and 
material evidence was and that it was needed to reopen the 
claims.  An October 2000 letter clarified and emphasized that 
it was the veteran who had to submit new and material 
evidence.  These two pieces of correspondence met and 
exceeded the requirements of VCAA by clearing repeating to 
the veteran what he had to submit to substantiate his claim.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183, 187, 188 
(2002).  

Residuals Of A Left Knee Injury.  In a November 1951 rating 
decision, the RO denied service connection for residuals of a 
left knee injury.  The veteran did not perfect a timely 
appeal.  The November 1951 RO decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).  It may only be reopened if VA 
receives new and material evidence.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2001).  To determine if new and 
material evidence has been presented, we must review the 
previous final decision.  

The evidence of record at the time of the November 1951 RO 
decision included service medical records.  These show that 
on July 19, 1945, the veteran was seen for a bruised left 
knee and sent to quarters.  The next day, it was noted that 
the swelling had subsided and the veteran was returned to 
duty.  In early August 1945, examination of the left knee was 
negative.  The veteran was treated with liniment and returned 
to duty.  Later in August 1945, it was reported that there 
was no disease and the veteran was sent to duty.  When 
hospitalized for his service-connected sinusitis, in June 
1946, the veteran was given a thorough examination and his 
bones, joints and muscular system were essentially negative.  
On examination for separation from service, in November 1946, 
there were no musculoskeletal defects.  

In a July 1951 claim, the veteran certified that he sustained 
a left knee injury during basic training in 1945.  

In a statement dated in February 1951, a lay witness verified 
that the veteran injured his left knee in 1945.  

In a letter dated in June 1951, E. B. Barnes, M.D., reported 
a history of the veteran falling and injuring his left knee 
in basic training in May 1945.  It became swollen and 
painful.  He went on sick call and then was on quarters for 2 
or 3 days.  He returned to training even though the knee 
hurt.  He reported that the knee continued to hurt throughout 
service.  It had become worse since he started farming, which 
put an extra strain on the knee.  Examination showed the 
lateral tibial tubercle to be enlarged and painful.  The 
diagnosis was probable traumatic arthritis or post-traumatic 
ossification in the tendon insertion.  

The report of the October 1951 VA examination rehearsed the 
history of a knee injury during basic training and noted the 
veteran's complaint that he currently experienced knee pain 
after standing or walking for 5 or 6 hours.  X-rays 
demonstrated no fracture or other abnormality.  On direct 
examination, the knees were of equal circumference and moved 
through a normal arc of motion.  There was no crepitus or 
pain on passive motion.  There was no pain on palpation.  No 
bursae were noted.  There was no lateral motion of the joint.  
The diagnosis was a normal  left knee on the day of 
examination.  

The veteran did not perfect a timely appeal following the 
November 1951 RO decision which denied service connection for 
residuals of a left knee injury.  

Following the November 1951 RO decision, VA received 
additional evidence.  

In January 1953, 2 lay witnesses wrote attesting to the 
veteran's injury in service.  

In a letter dated in March 1953, Dr. Barnes reviewed the 
veteran's symptomatology and stated that examination of the 
left knee did not demonstrate any obvious pathology.  The 
physician expressed the opinion that that there was a very 
large element of neurosis.  

The report of a VA hospitalization in August 1953 did not 
reflect any left knee complaints, findings or diagnoses.  

In August 1953, the RO informed the veteran that the 
additional evidence had been reviewed and the claim remained 
disallowed.  The veteran did not appeal.  

In July 1958, Doctor Barnes reported treating the veteran for 
painful knees in 1951, when the veteran gave a history of 
injury in basic training.  On the day of the report, the 
doctor removed 20 cubic centimeters of clear oily fluid from 
the synovial capsule.  

In August 1958, Frank Stitt, M.D., reported treating the 
veteran at irregular intervals since 1951 for what seemed to 
be neuritis and possibly some joint disease.  The veteran 
gave a history of having the problem since service.

In August 1958, the RO notified the veteran that his claim 
had been reviewed based on all evidence including the 
affidavits of Doctors Barnes and Stitt; however, no change 
was warranted in the previous determination.  The veteran did 
not appeal.  

Private hospital reports dated in 1969 and 1970 address other 
disabilities, without commenting on the knee.  On the April 
1971 VA examination, there were other diagnoses.  The 
examiner stated that there was no abnormality of either knee.  

VA clinical notes from December 1976 to March 1979, as well 
as clinical records and examination reports from September 
1981 to January 1983, show findings and treatment of other 
conditions, without complaints, findings, or diagnoses 
relating to the left knee.  

Private and VA records for 1988 and 1993 document other 
conditions without complaints, findings or diagnosis 
regarding the left knee.  The summary of VA hospitalization 
for other conditions, in September 1995, noted the 
extremities had a good range of motion and muscle strength.  
An April 1996 examination report noted the effects of 
diabetes mellitus on the veteran's lower extremities, without 
mention of knee impairment.  

In November 1996, the veteran again claimed a left knee 
injury in 1945.  A July 1997 rating decision denied the claim 
on the basis that new and material evidence had not been 
submitted.  A letter dated that month informed the veteran of 
the decision, explaining that new and material evidence had 
not been submitted.  

In January 1998, the RO received VA medical records dated 
from May 1975 to October 1997.  They did not contain any 
complaints, findings, or diagnoses as to a knee disorder.  

In March 1998, the records of private physician, Steven 
Branning were received.  These showed treatment of various 
problems from February 1996 to March 1998, without 
complaints, findings or diagnosis of a left knee disability.  

In March 1998, the RO received a December 1995 report from 
Dr. Alice Morgan.  There were no complaints, findings or 
diagnosis of a left knee disability.  

Additional private medical records were received in March 
1999.  Again, there were no complaints, findings or diagnosis 
of a left knee disability.  

In a statement dated in March 1999, the veteran stated that 
he wished to reopen several claims, including one for an 
injury to his left leg.  He submitted a claim form, reporting 
an injury to his left leg.  

VA treatment notes from December 1995 to November 1999 do not 
reflect any residuals of a left knee injury, complaints, 
findings or diagnosis.  

A current copy of Dr. Branning's records was received in 
August 1999.  They do not identify any residuals of a left 
knee injury or contain left knee complaints, findings or 
diagnosis.  

The veteran submitted additional medical records in October 
2000.  These addressed other health problems without mention 
of the left knee.  

In a statement dated in October 2000, [redacted]
asserted that the evidence of record supported the claim and 
that there should be no need for new and material evidence.  

Additional copies of medical records were received in March 
2001, November 2001, and September 2002.  These do not 
address the left knee.  

Analysis   Contrary to Mr. [redacted] lay opinion, the law 
requires new and material evidence to reopen the claim.  This 
was explained to the veteran in the March 2000 rating 
decision.  The October 2000 letter clarified and emphasized 
that it was the veteran's responsibility to submit new and 
material evidence.  See Quartuccio v. Principi, 16 Vet. 
App. at 187, 188.  Nevertheless, VA has not received new and 
material evidence.  

When the claim was denied in November 1951, the evidence 
contained service medical records which documented the 
injury.  However, an injury in service is not enough to 
substantiate a claim, there must be residual disability.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this 
case, the service medical records also documented recovery.  
The records, made by trained medical personnel at the time of 
service, show recovery in July 1945, August 1945, June 1946 
and November 1946.  Also, the most recent examination at the 
time of the November 1951 RO decision, was the report of the 
October 1951 VA examination, which, showed no residual 
disability.

VA has not received any competent evidence of residual 
disability.  38 C.F.R. § 3.159 (2003); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  There is no competent evidence of a 
chronic left knee disability.  There is no competent evidence 
which links a current chronic disability to the injury in 
service.  The veteran's repeated assertions of a left knee 
injury in service are cumulative and are not new and 
material.  Although many medical records have been added to 
the file, our close review shows that none of them are 
relevant and none of them provide new and material evidence 
to reopen the claim.  Therefore, the Board cannot reopen the 
claim; it remains denied.  

Stomach Ulcers, Chronic Lung Disease, a Skin Disorder, 
Cardiac Disease, and Peyronie's Disease.  The Board denied 
service connection for stomach ulcers, chronic lung disease, 
a skin disorder, cardiac disease, and Peyronie's disease in 
October 1986.  

The chronology of the receipt of evidence has been set forth 
in the above discussion of the leg injury claim and need not 
be repeated here.  At the time of the October 1986 Board 
decision, the record contained service medical records as 
well VA and private examination reports and treatment 
records.  None of those records provided competent evidence 
which connected stomach ulcers, chronic lung disease, a skin 
disorder, cardiac disease, or Peyronie's disease to disease 
or injury during service.  None of those records provided 
competent evidence that stomach ulcers or cardiac disease 
were manifested to a degree of 10 percent or more in the year 
following the veteran's release from active service.  
Further, although the veteran specifically claimed that the 
disabilities were the result of exposure to ionizing 
radiation, none of them are recognized radiogenic diseases.  

Since the Board's October 1986 decision, additional VA and 
private medical records have been received (see above 
chronology in the knee injury discussion).  However, there is 
still no competent evidence which addresses any of the ways 
for establishing service connection.  The law and regulations 
provide that certain types of cancer can be presumptively 
service connected specific to radiation-exposed veterans.  
While there have been some additions to the list, the law and 
regulations have not changed in regard to the claim and the 
claimed disabilities are still not listed.  38 U.S.C.A. § 
1112(c) (West 2002); 38 C.F.R. § 3.309(d) (2003).  Further, 
the claimed disabilities are still not "radiogenic 
diseases" which may be service connected pursuant to 38 
C.F.R. § 3.311 (2003).  Lastly, there is nothing in the 
evidence, which has been received, which establishes that the 
disease diagnosed after discharge is the result of exposure 
to ionizing radiation during active service.  38 C.F.R. § 
3.303(d) (2003).  See Combee.  

Although the veteran has been told that he must submit new 
and material evidence since the Board's October 1986 
decision, VA has not received any competent, additional 
evidence which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a) (2001).  Since there is nothing 
which meets the definition of new and material evidence, the 
claims cannot be reopened.  


ORDER

The petition to reopen the claims for service connection for 
residuals of a left knee injury, stomach ulcers, chronic lung 
disease, a skin disorder, cardiac disease, and Peyronie's 
disease., is denied.  


REMAND

The veteran asserts that the claimed disabilities are the 
result of exposure to ionizing radiation while serving in 
Japan, shortly after the end of World War II.  38 C.F.R. § 
3.311 (2003) provides instruction on the development of 
claims based on exposure to ionizing radiation, and does not 
refer to any other types of radiation exposure.  Section 
3.311(a) calls for the development of a dose assessment where 
it is established that a radiogenic disease first became 
manifest after service, where it was not manifest to a 
compensable degree within any applicable presumptive period 
specified in either § 3.307 or § 3.309, and where it is 
contended that the disease is a result of ionizing radiation 
in service.  Dose data is to be requested from the Department 
of Defense in claims based on participation in atmospheric 
nuclear testing, and claims based on participation in the 
U.S. occupation of Hiroshima or Nagasaki, Japan, prior to 
July 1, 1946.  38 C.F.R. § 3.311(a)(2) (2003).  In light of 
the private biopsy showing cancer (adenocarcinoma) in a poly 
in the colon, the claim should be developed as outlined in 
38 C.F.R. § 3.311 and other applicable regulations.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that VCAA requires VA to notify the 
appellant of the information and evidence necessary to 
substantiate the claim and indicate which portion of any such 
information or evidence is to be provided by VA and which is 
to be provided by the claimant.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Cf. 38 U.S.C.A. § 5103 (West 
2002).

In March 2003, the RO attempted to comply with the 
requirements of VCAA by sending the veteran a letter.  It 
told him what was generally required to establish service 
connection.  It also asked him for names and address for 
medical records.  It gave him 30 days to respond.  
Unfortunately, the letter did not meet the requirements of 
VCAA, as determined by the Court.  The letter did not tell 
the veteran what he had to submit to substantiate his claim.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the Federal Circuit invalidated 
the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Federal Circuit made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Federal 
Circuit found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify letter is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response. 

Accordingly, the issues of entitlement to service connection 
for emotional problems, PTSD, gastrointestinal cancer, a 
prostate disorder, and nicotine addiction are REMANDED to the 
RO for the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decisions in 
Disabled Am. Veterans v. Secretary of 
Veterans Affairs  and Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, and any other applicable 
legal precedent. 

2.  The claim for service connection for 
colon cancer should be developed as 
outlined in 38 C.F.R. § 3.311 and other 
applicable regulations.  

3.  Thereafter, the RO should readjudicate 
this case in light of the evidence added 
to the record since the statement of the 
case.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                     
______________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



